Citation Nr: 1020820	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-31 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to a compensable evaluation for service 
connected right foot condition (formerly rated as bunion 
formation both first metatarsal phalangeal joints with 
hallux valgus).

2.	Entitlement to a compensable evaluation for service 
connected left foot condition (formerly rated as bunion 
formation both first metatarsal phalangeal joints with 
hallux valgus).


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 
1995.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO).

For reasons explained herein, the Board finds that 
characterization of the Veteran's bilateral foot 
disabilities as hallux valgus is too narrow and no longer 
adequately describes the Veteran's symptoms.  Accordingly, 
the Board has recharacterized the issues on appeal as listed 
on the cover page.


FINDINGS OF FACT

The Veteran's bilateral foot conditions are characterized by 
pain, difficulty walking for first few steps after getting up 
from a sitting position, with additional functional 
limitations after repetitive use.


CONCLUSION OF LAW
1.  The criteria for an evaluation of 10 percent for right 
foot condition are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.71, Diagnostic Code 5284 (2009).

2.  The criteria for an evaluation of 10 percent for left 
foot condition are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.71, Diagnostic Code 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, a timing error can 
be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a September 2005 letter.  This 
letter informed her of the types of evidence not of record 
needed to substantiate her claims and of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.  In addition, in January 2007, the RO 
sent the Veteran a letter that informed how the disability 
ratings and effective dates are assigned, as required by 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The RO 
sent the Veteran a SSOC in September 2008.

The Board is not aware of the existence of relevant evidence 
in connection with the Veteran's claims that VA has not 
sought.  Service treatment records, VA treatment records, VA 
medical examination results, and statements of the Veteran 
and her representatives have been associated with the file 
and the Veteran was given the opportunity to present 
evidence and argument in support of her appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal and that VA has satisfied the duty to assist.

Analysis

The Veteran filed a claim for an increased rating in July 
2005.  As the Veteran's symptoms are largely consistent 
across both feet, they will be addressed together.

The Veteran originally claimed service connection for 
swollen feet.  She was service connected for bunion 
formation both first metatarsal phalangeal joints with hallux 
valgus, right foot, and bunion formation both first 
metatarsal phalangeal joints with hallux valgus, left foot, 
in an August 2001 rating decision, both evaluated as 
noncompensably disabling under diagnostic code 5280, 
effective April 14, 2000.  At that time, the RO acknowledged 
the Veteran's history of in-service bilateral foot swelling 
and an in-service diagnosis of hallux valgus, as well as the 
October 2000 VA medical examination that found mild 
bilateral hallux valgus and some swelling of the right foot.  
As hallux valgus was the primary manifestation of her 
disabilities at the time, evaluation under that diagnostic 
code was appropriate.  However, the Board notes that the 
Veteran's bilateral foot complaints, which began in service, 
extend beyond the criteria of hallux valgus and the 
predominant manifestation of her disabilities is now 
bilateral plantar fasciitis.  As such, the Board will 
consider the appropriateness of alternate diagnostic codes.

The evidence includes VA treatment records noting the 
Veteran's complaints of increased nocturnal pain (from 5/10 
in September 2004 to 8/10 in December 2004 and since) and 
tenderness to palpitation of the right medial fascial band.  
These records also show that the Veteran treated her symptoms 
with Motrin, stretching, and orthotics.  

The Veteran underwent VA medical examinations in conjunction 
with these claims in October 2005 and May 2007.  The October 
2005 examiner found mild non-pitting edema of the ankles, no 
unusual callous formation, no pain with palpation of 
metatarsal head, arches well-formed with no evidence of pes 
planus deformity, achilles tendons nontender and aligned 
bilaterally, full active range of motion of toes, mild hallux 
valgus deformity, bilateral dorsiflexion 20 degrees, 
bilateral plantar flexion 45 degrees, no evidence of 
hammertoe, high arch or other foot deformity, and no evidence 
of valgus strain.  She found no evidence that repetitive 
motion of the ankle or toes causes pain or decreases range of 
motion.  The examiner diagnosed the Veteran with mild hallux 
valgus deformity bilaterally, calcaneaal spurs, and mild 
persistent plantar fasciitis bilaterally.  A radiology report 
noted no fracture, dislocation or other significant bone, 
joint or soft tissue abnormality.  

During the May 2007 examination, the Veteran complained of 
painful feet, along heel and longitudinal arch and down to 
the area of the big toes.  She had trouble walking for first 
few steps after getting up from a sitting position.  She 
reported use of insoles, but not assistive devices.  No 
calluses or hammertoe deformities were present.  The examiner 
diagnosed her with bilateral plantar fasciitis and mild 
bunions.  The examiner noted additional functional limitation 
due to pain after repetitive use, but that additional 
functional limitation could not be measured in degrees.

Based on the above, the Board finds that the Veteran's 
bilateral foot disabilities most nearly approximate the 
criteria for individual 10 percent evaluations under 
Diagnostic Code (DC) 5284.  The Veteran's bilateral foot 
disabilities are characterized by pain, difficulty walking 
for first few steps after getting up from a sitting position, 
with additional functional limitations after repetitive use.  
This is analogous to moderate residuals of foot injuries.  
While the Veteran does have some difficulty walking, notably 
in the first few minutes after she gets out of bed or stands 
from a sitting position or after prolonged walking or 
running, she is able to drive, work, and perform activities 
of daily living.  The Board finds these symptoms to be 
moderate.  Therefore higher evaluations under this diagnostic 
code for residuals that are moderately severe are not 
warranted.

The Board has also considered whether higher evaluation is 
warranted for the Veteran's foot disabilities under other 
diagnostic codes.  As the currently assigned 10 percent 
evaluations are equal to the maximum evaluations available 
under DC 5277, DC 5279, and DC 5280, consideration of those 
diagnostic codes would be superfluous.  The record does not 
indicate hammer toe, hallux rigidus, or claw foot during the 
applicable appeals period; therefore, evaluation under DC 
5281, DC 5282 or DC 5278 is not available.  Id.  Similarly, 
the record does not show any malunion or non-union of the 
tarsal or metatarsal bones that would entitle the Veteran to 
evaluation under DC 5283.  Id.  While the record does 
indicate pes planus, the symptoms described therein do not 
include the objective evidence of severe flatfoot required to 
warrant evaluations in excess of the currently assigned 10 
percent.  Thus, evaluation under DC 5284 is most appropriate 
given the particular circumstances of these claims.

Additionally, the Board finds that at no time during the 
pendency of this claim for an increased rating, including 
consideration of the one-year period before the claim was 
received have either of the Veteran's bilateral foot 
disabilities warranted an evaluation in excess of 10 percent; 
thus staged ratings are unnecessary.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent, or indeed 
any, periods of hospitalization because of the Veteran's 
service-connected left ear hearing loss.  No actual 
interference with employment is indicated in the record.  
Thus, the evidence of record does not reflect any factor 
which takes the Veteran outside of the norm, or which 
presents an exceptional case where the two currently assigned 
10 percent disability evaluations are found to be inadequate.  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 10 percent rating for service connected right foot 
disability is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.

A 10 percent rating for service-connected left foot 
disability is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


